Citation Nr: 1741429	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to initial rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent.

2. Entitlement to service connection for a traumatic brain injury (TBI) with residual memory loss.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACTDUTRA) from April 2003 to September 2003 and on active duty from December 2003 to May 2005. This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

In November 2014, the Board remanded this claim for additional development. It has since been returned for further appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes a July 2016 addendum opinion regarding PTSD. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required on his part.



REMAND

Although the Board regrets additional delay, a remand is required in this case to obtain outstanding private treatment records and obtain an adequate VA examination. 

First, remand is required to obtain private treatment records regarding the claim for an initial rating in excess of 50 percent for service-connected PTSD. It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2016).  The record reflects that the Veteran was involuntarily admitted to the Sacred Heart Medical Center in October 2010. However, absent from the Veteran's VBMS electronic record are private treatment records from this facility. These records are of interest as they could include information regarding the severity of the Veteran's PTSD and the hospitalization occurred during the appeal period. The record does not reflect that the RO attempted to obtain these private treatment records from the Veteran. An attempt to secure these records should be made on remand, as records from this private facility might disclose pertinent evidence. 

Second, in regards to the Veteran's claim for service connection for a TBI with residual memory loss, a new VA examination should be obtained. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124.

The Veteran was afforded a VA TBI examination in February 2016. The examiner found no pathology or diagnosis of a TBI and found that the evidence of record did not support that he sustained a TBI or persisting neurological manifestations. Furthermore, the examiner stated that the Veteran had never made complaints of any residuals of TBI, so there are no residual symptoms to delineate from another condition. However, the Board notes that the record contains evidence of complaints. In a July 2008 reserves record, the examiner indicated the need for a consultation for a TBI with decreased vision. In a June 2011 VA treatment record, the Veteran was assessed with chronic pain due to head trauma. In a September 2009 VA treatment record, the Veteran reported a number of symptoms including dizziness, headaches, and memory loss and was assessed with a single concussion history at that time. In a June 2017 Brief, the Veteran's representative argued the potential that the Veteran had a disability during the pendency of the claim which resolved although the Veteran may not have a current disability. Therefore, upon remand, the VA examiner must address these records.  

As to the claim for an increased initial rating for PTSD, a July 2016 examination addendum was obtained.  The examiner noted that the Veteran's impairments far exceed what would otherwise be expected from his PTSD alone.  Although a potential TBI was considered a possible contributing factor in the past, a February 2016 evaluation found no pathology or diagnosis of TBI.  Since the TBI issue must be remanded for another examination, the PTSD rating issue must also be remanded so that an examiner can consider the contribution of any diagnosed TBI residuals in determining the level of severity of PTSD.

With respect to TDIU, the Veteran indicated that he was unable to continue working due to his PTSD. As the issues being remanded are inextricably intertwined with the issue of entitlement to a TDIU, the TDIU issue must be held in abeyance pending further action on the additional remanded actions. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his PTSD and TBI residuals which are not already of record. An attempt should be made to obtain all private treatment records which have not been obtained already, to specifically include records from the Sacred Heart Medical Center as identified by the October 2010 VA treatment records. Copies of any outstanding private treatment records should be added to the Veteran's VBMS electronic record.

If any requested records are unavailable, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran.

2. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for PTSD and TBI residuals. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability 

of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and  etiology of the Veteran's claimed TBI residuals. All relevant electronic records contained in the VBMS and LCM systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner must provide the following information and opinions:

Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's has residuals of an in-service TBI currently or during the pendency of the appeal.

The examiner must address the following:

a) July 2008 reserves record; b) June 2011 VA treatment assessment of chronic pain due to head trauma; c) September 2009 VA treatment record assessment of a single concussion and complaints of dizziness, headaches, and memory loss;  and d) June 2017 Brief contention that the Veteran had a disability during the pendency of the claim which resolved. 
      
The examiner should discuss occupational impairment related to any diagnosis of TBI residuals.

If the Veteran is diagnosed with residuals of a TBI, the AOJ is instructed to forward the claims file, to include the current VA TBI examination report to the July 2016 VA PTSD examiner who provided an addendum opinion regarding the Veteran's PTSD (or, if this examiner is unavailable, from another suitably qualified VA examiner). The examiner must address whether the symptoms of PTSD can be delineated from the residuals of TBI.   

4. Ensure compliance with the directives of this remand.  If an examination report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

